DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on July 7, 2022, has been entered.
Claims 1, 3, 23, 28, and 30 are amended; claims 4 and 29 are canceled.
Applicant contends that the cited prior art does not teach the new material of claim 1 – namely, the shunt circuit being “coupled to the side wall of the housing of the plasma chamber.” Although art like Sorensen teaches a shunt circuit coupled to ground, the reference does not depict the circuit as coupling to ground via the chamber side wall (p. 9).
In response, the examiner notes that Figure 1 of Sorensen depicts a schematic rendering in which both the shunt circuit (308) and plasma chamber (320) are coupled to ground. A skilled artisan would understand that, in addition to the literal reading of each component possessing a dedicated ground wire, combining the ground paths in predictable ways, such as coupling a circuit disposed within the chamber body to said body for purposes of grounding, would have been within the creative scope of ordinary skill. The examiner has conscripted a new reference evidencing the suitability of this technique.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
According to a First Grounds of Rejection:
Claims 1-3, 9, 21, 23, 27-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmi, US 5,272,417, in view of Yamazawa et al., US 2004/0035365, hereafter ‘365, Sorensen et al., US 2006/0017386, and Baek et al., US 2011/0126405.
Ohmi discloses a system that negates an impedance associated with parasitic capacitance, comprising (Fig. 1):
An impedance matching circuit (109) having an output;
A plasma chamber (105) having a housing, including:
A pedestal (104);
An electrode (101) situated above the pedestal;
A ceiling located above the electrode;
A radio frequency transmission line that couples the output of the impedance matching circuit to the showerhead via the ceiling, wherein the output of the impedance matching circuit is coupled to the electrode to transfer an RF signal to said showerhead (6, 20ff);
A shunt circuit (112) coupled to a point on the RF transmission line to negate the impedance associated with a parasitic capacitance;
Wherein the shunt circuit couples to the output of the impedance matching circuit via the point and a first portion of the RF transmission line;
Wherein the shunt circuit couples to the electrode via the point and a second portion of the RF transmission line;
Wherein the shunt circuit includes a capacitor coupled in parallel with an inductor at an end directly coupled to the point on the RF transmission line (7, 15-30; Fig. 1B).
Ohmi, however, is silent regarding the variable nature of the capacitor. ‘365, though, avails a variable capacitor (42) to permit fine impedance adjustments of downstream components to enable frequency matching [0108]. For at least this reason, it would have been obvious to the skilled artisan to render Ohmi’s capacitor variable in nature, as using a known technique to improve similar devices requires only ordinary skill.
Apropos of those limitations reciting sensor-control of the shunt circuit, Figure 14 of ‘365 depicts the sequence of a matching circuit (12) coupled to a shunt circuit (30) which feeds to a plasma chamber (4) via an RF transmission line (10). Figure 15 offers a granular rendering the shunt circuit, which comprises a variable inductor (50) and capacitor (52). Further, at an output terminal (30A) that is broadly “coupled” to every circuit along the transmission line, ‘365 provides a sensor (56) ([0156]; Fig. 10). The sensor’s measurements, in turn, may be used to regulate the “dial value” of the shunt circuit’s variable capacitor (42) [0170]. An adjusting member (44), coupled to a controller (32), manipulates the setting of the variable capacitor accordingly ([0108]; Fig. 2). It would have been obvious to incorporate a mechanism for the automatic control of the shunt circuit to achieve the predictable result of setting an appropriate impedance level for the desired plasma condition [0108].
Ohmi’s shunt circuit (112), however, is disposed in outside the plasma chamber, not “within,” as claim 1 now requires. In supplementation, Figure 4 of Sorensen shows a plasma system comprising a shunt circuit (308) situated within the boundaries of the processing chamber’s housing – more specifically, the circuit is disposed between the showerhead and chamber ceiling. Given the demonstrated suitability of locating a circuit, including instruments like a capacitor and inductor, directly above the showerhead electrode, it would have been obvious to configure Ohmi’s circuit accordingly, since it has been held that rearranging the parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
Lastly, regarding the new material reciting the coupling of the shunt circuit to a wall of the plasma chamber, Figure 1 of Sorensen depicts a schematic rendering in which both the shunt circuit (308) and plasma chamber (320) are coupled to ground. In addition to the literal reading of each component possessing a dedicated ground wire, Baek evidences that combining the ground paths in predictable ways, such as coupling a circuit disposed within the chamber body to said body for purposes of grounding, is known the in the art. Like Ohmi, Baek discloses a grounded plasma chamber containing an array of components also requiring grounding. These components may be electrically coupled to the chamber sidewall to facilitate grounding rather than being provided with a dedicated ground wire [0028]. Given the elaboration of this technique, it would have been obvious to simply couple the prior art’s shunt circuit to the grounded chamber sidewall, as applying a known technique to a known device to yield the predictable result of grounding would have been obvious to the skilled artisan.
Claims 7-8, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmi in view of ‘365, Sorenson, and Baek, and in further view of Koumura et al., US 2010/0193128.
Claims 7-8: Ohmi is silent regarding the claimed feature of a motor coupled to the shunt circuit. Koumura, however, provides motors (24, 25) to adjust the settings of variable capacitors (22, 23) positioned within a circuit for regulating impedance [0037]. The motors, in turn, are coupled to a processor (26) which manipulates the motors on the basis of data collected by a measurement probe (28). It would have been obvious to provide dedicated motors, as well as a measurement probe, within Ohmi’s apparatus to achieve the predictable result of regulating impedance.
Claim 22: Koumura discloses variable inductors [0038, 0040].
Claim 26: ‘365 couples the shunt circuit to a driver (44) and host computer (32) [0105]. Koumura, above, demonstrates the utility of a motor for the purpose of adjusting variable capacitors. 
According to a Second Grounds of Rejection:
Claims 1-3, 9, 21, 23, 27-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazawa et al., US 2007/0228009, in view of Ohmi, Sorensen, ‘365, and Baek.
Claims 1, 23, 27-30: Yamazawa discloses a system that negates an impedance associated with parasitic capacitance, comprising (Fig. 1):
An impedance matching circuit (25) having an output [0029];
A plasma chamber (2) having a housing including [0025]:
A pedestal (12);
A showerhead (30) situated above the pedestal [0030];
A ceiling (~20) located above the showerhead;
A radio frequency transmission line (27) that couples the output of the impedance matching circuit to the showerhead via the ceiling, wherein the output of the impedance matching circuit is coupled to the showerhead to transfer an RF signal to said showerhead [0029];
A shunt circuit (41) coupled to a point on the RF transmission line to negate the impedance associated with a parasitic capacitance [0035];
Wherein the shunt circuit couples to the output of the impedance matching circuit via the point and a first portion of the RF transmission line (illustrated below);
Wherein the shunt circuit couples to the showerhead via the point and a second portion of the RF transmission line.
Although Yamazawa’s shunt circuit includes a variable capacitor (77) coupled in parallel to an inductor (78), a series arrangement of an inductor (76) and capacitor (75) is disposed between “the point” on the RF transmission line and the parallel circuit (Fig. 4). Ohmi, discussed above, demonstrates that it is known to directly couple a parallel arrangement of an inductor and capacitor to the transmission line for the purposes of impedance modulation (7, 7-19). In view of Ohmi’s archetype, it would have been obvious to directly couple the parallel circuit to the transmission line, as choosing from a finite number of predictable solutions remains within the scope of ordinary skill.
Apropos of those limitations reciting sensor-control of the shunt circuit, ‘365 discloses the sequence of a matching circuit (12) coupled to a shunt circuit (30) which feeds to a plasma chamber (4) via an RF transmission line (10). Figure 15 offers a granular rendering the shunt circuit, which comprises a variable inductor (50) and capacitor (52). Further, at an output terminal (30A) that is broadly “coupled” to every circuit along the transmission line, ‘365 provides a sensor (56) ([0156]; Fig. 10). The sensor’s measurements, in turn, may be used to regulate the “dial value” of the shunt circuit’s variable capacitor (42) [0170]. An adjusting member (44), coupled to a controller (32), manipulates the setting of the variable capacitor accordingly ([0108]; Fig. 2). It would have been obvious to incorporate a mechanism for the automatic control of the shunt circuit to achieve the predictable result of setting an appropriate impedance level for the desired plasma condition [0108].
 
    PNG
    media_image1.png
    259
    447
    media_image1.png
    Greyscale

Yamazawa’s shunt circuit (41), however, is disposed in outside the plasma chamber, not “within,” as claim 1 now requires. In supplementation, Figure 4 of Sorensen shows a plasma system comprising a shunt circuit (308) situated within the boundaries of the processing chamber’s housing – more specifically, the circuit is disposed between the showerhead and chamber ceiling. Ohmi, too, evidences the suitability of decoupling the showerhead electrode and chamber ceiling – as shown by Figure 1A, the electrode (107) is separate from the chamber ceiling. Given the demonstrated suitability of both separating the showerhead and chamber ceiling, and locating a circuit, including instruments like a capacitor and inductor, directly above the showerhead electrode, it would have been obvious to configure Yamazawa’s circuit accordingly, since it has been held that rearranging the parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
Lastly, regarding the new material reciting the coupling of the shunt circuit to a wall of the plasma chamber, Figure 1 of Sorensen depicts a schematic rendering in which both the shunt circuit (308) and plasma chamber (320) are coupled to ground. In addition to the literal reading of each component possessing a dedicated ground wire, Baek evidences that combining the ground paths in predictable ways, such as coupling a circuit disposed within the chamber body to said body for purposes of grounding, is known the in the art. Like Yamazawa, Baek discloses a grounded plasma chamber containing an array of components also requiring grounding. These components may be electrically coupled to the chamber sidewall to facilitate grounding rather than being provided with a dedicated ground wire [0028]. Given the elaboration of this technique, it would have been obvious to simply couple the prior art’s shunt circuit to the grounded chamber sidewall, as applying a known technique to a known device to yield the predictable result of grounding would have been obvious to the skilled artisan.
Claim 2: As shown by Figure 1, Yamazawa’s shunt circuit (41) is coupled to ground at an opposite end [0036].
Claim 3: The configurations enumerated by claims 2 thru 4 are obvious over the other. Given Yamazawa’s disclosure of direct shunt circuit grounding, the strategy of indirectly grounding said circuit via other structures would have been obvious to one of ordinary skill.
Claim 9: Yamazawa’s showerhead (30) couples to the side wall (Fig. 1).
Claim 21: Yamazawa situates the shunt circuit above the ceiling but does not address its manner of support. One of ordinary skill, though, would have been motivated to avail the ceiling to support the shunt circuit, as it would have been obvious to try a predictable solution offering a reasonable expectation of success with regard to the matter of structurally supporting a system component. 
Claims 7-8, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazawa in view of Ohmi, Sorensen, Baek, and ‘365, and in further view of Koumura.
Claims 7-8: Yamazawa is silent regarding the claimed feature of a motor coupled to the shunt circuit. Koumura, however, provides motors (24, 25) to adjust the settings of variable capacitors (22, 23) positioned within a circuit for regulating impedance [0037]. The motors, in turn, are coupled to a processor (26) which manipulates the motors on the basis of data collected by a measurement probe (28). It would have been obvious to provide dedicated motors, as well as a measurement probe, within Yamazawa’s apparatus to achieve the predictable result of regulating impedance.
Claim 22: Koumura discloses variable inductors [0038, 0040].
Claim 26: ‘365 couples the shunt circuit to a driver (44) and host computer (32) [0105]. Koumura, above, demonstrates the utility of a motor for the purpose of adjusting variable capacitors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716